DETAILED ACTION
This detailed action is in response to the arguments and amendments filed on December 13, 2021, and any subsequent filings.
Claims 1-12 stand rejected.  Claims 13-20 have been added.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Interpretation
Claims 5, 6, and 8-12 have been amended and the claims are no longer interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
Claim Rejections - 35 USC § 112
Claim 3
The claim has been amended and the rejection withdrawn.
Claim 4
Applicants' arguments (Remarks, Page 8/Paragraph 3 (hereinafter "Pg/Pr")), filed December 13, 2021, with respect to Claim 4 have been fully considered and are persuasive.  The rejection of Claim 4 has been withdrawn. 
The rejection has not been withdrawn, however, on the basis of an alleged disclosed algorithm but instead because under the broadest reasonable interpretation, 
Claims 5, 6, and 8-12
Applicants' arguments (Remarks, Pg8/Pr3), filed December 13, 2021, with respect to amended Claims 5, 6, and 8-12 have been fully considered and are persuasive.  The prior basis of rejection for these amended claims no longer applies. 
Claim Rejections - 35 USC § 103
Applicants' arguments filed December 13, 2021 have been fully considered but they are not persuasive.
Claims 1, 3, 4, and 8-11
In response to Applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to Applicants' argument that valve 124 0f O'Mahony is not a solenoid valve that directs flow in the same manner as the claimed solenoid valve (Remarks, Pg8/Pr8-Pg9/Pr1), O'Mahony discloses that "[t]he valve 124 may be manually switched by the operator or controlled automatically via a rotary solenoid valve based upon" (Pr42) and thus discloses a solenoid valve.  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicants' argument that the references fail to show certain features of Applicants' invention, it is noted that the features upon which Applicants rely (i.e., the venous line from the venous connection having a safety block  (Remarks, Pg9/Pr2) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, Applicants argue regarding Figure 1 of Levin yet that figure has not been used in rejecting the claims.
Claims 14 and 15
Applicants' arguments regarding new Claims 14 and 15 are not persuasive for the reasons detailed in the rejections below.
Claims 2, 5-7, and 12
Applicants offer no reasons that these claims are not obvious other than those offered with respect to the claims from which they depend.  Thus, the rejections stand.
Response to Amendment
Abstract
The abstract of the disclosure is objected to because an extra space appears between the words "block" and "to" in line 4.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding Claim 14, the use of the phrase "consists of" in reference to the "dialysate liquid circuit" limits the circuit to "only the element set forth in that clause," MPEP 2111.03(II), yet nothing in the specification as filed indicates the dialysate liquid circuit is so limited.  Similarly, regarding Claim 15, the use of the transitional phrase "consisting of" in the preamble "excludes any element, step, or ingredient not specified in the claim," MPEP 2111.03(II), yet nothing the in the specification as filed indicates the claimed device is so limited to the structural elements of the claim.  Instead, the only support for limiting structural elements is found in paragraph 9 of the specification as filed which recites "the device consists of a blood circuit constituted by a hemofilter (1) connected on either side to plastic tubes called arterial (2) and venous (3) lines."
Claims not specifically mentioned contain the same limitations of the claims identified above from which they depend and thus are also rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, the phrase "optional" in clause (vii) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In Claim 15, clause (viii) recites a sensor that is "electronically connected" yet does not indicate what the sensor electronically connects to.  The clause goes on to recite a connection between the senor and a dialysate connector yet whether this is the same connection as the electronic connection is not clear.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cerasoli, et al., U.S. Publication No. 2009/0093747 (hereinafter "Cerasoli") in view of O'Mahony, et al., U.S. Publication No. 2006/0009727 (hereinafter "O'Mahony") and Levin, et al., U.S. Publication No. 2002/0187069 (hereinafter "Levin").
Applicants' claims are directed towards a device.
Regarding Claims 1, 3, 4, 8-11, and 13, Cerasoli discloses a portable ultrafiltration device, comprising a suction bellows (Figs. 1, 2, item 17, Pr39)) connected to a tube (Figs. 1, 2, item 9, Pr30) passing through a valve (Figs. 1, 2, item 15, Pr39) to a first dialysate connector (Figs. 1, 2, item 8, Pr30) of a hemofilter (Figs. 1, 2, item 3, Pr28) incorporated into a blood circuit (Fig. 1), the blood circuit consisting of (i) arterial lines (Figs. 1, 2, item 5, Pr29) extending from a vascular access (Prs29,41) and passing through a peristaltic 
Cerasoli does not disclose a solenoid valve; venous lines passing through an electronic safety block; or a second dialysate connector is connected to an ultrafiltration pressure sensor.
O'Mahony also relates to a blood ultrafiltration device and discloses a solenoid valve (Pr42).
Levin also relates to a blood ultrafiltration device and discloses venous lines passing through an electronic safety block (Fig. 4, item 154, Pr72); and a second dialysate connector is connected to an ultrafiltration pressure sensor (Fig. 4, item 156, Pr72).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the ultrafiltration device disclosed by Cerasoli with the solenoid valve disclosed by O'Mahony because Cerasoli uses a control system (Pr64,73) and, according to O'Mahony, a solenoid valve allows the control system to operate the valve automatically (Pr42).  It would have also been obvious to combine the device disclosed by Cerasoli and O'Mahony with the electronic block and pressure sensors disclosed by Leven because, according to Levin, the pressure sensors allow for control of the pump (Pr26) and are parts of a system that allows for fluid removal from the blood in a non-critical care setting and less likely to result in complications (Pr17).
Additional Disclosures Included:  Claim 3: wherein the electronic safety block consists of a venous pressure sensor (O'Mahony, Fig. 2a, item 109, Pr39; Levin, Fig. 4, item 154, Pr72) which transmits in real time a level of the pressure in hollow fibers of the hemofilter to an intelligent central unit (Cerasoli, Pr64,73; O'Mahony, Fig. 6, items 605, Claim 4: wherein the intelligent central unit calculates in real time an extracted amount of liquid on the basis of data transmitted by the venous pressure sensor of the electronic safety block and by the ultrafiltration pressure sensor (O'Mahony, Pr42 (note use of controller to calculate volume based on received data); Levin, Pr75 (note use of pressure to control flow); see also 112(b) analysis).  Claims 8, 9: wherein the intelligent central unit operates to control the solenoid valve to stop an ultrafiltration procedure at any time and at a user request (O'Mahony, Pr19,77,83; Levin, Pr2,74; see also 112(b) analysis).  Claims 10, 11: wherein the intelligent central unit indicates to a user of a time of an end of a treatment, with a visual or audible alarm (O'Mahony, P77,78 (note use of audible and visual alarms for various operating conditions); Levin, Pr74,76 (note use of alarms); see also 112(b) analysis).  Claim 13: wherein the bellows of the dialysate liquid circuit applies a negative pressure to the hemofilter, and the filling of the bellows provides an exponential decrease in the extraction of the dialysate liquid (Cerasoli, Figs. 1, 2, item 17, Pr39 (note that identical structure capable of performing the same claimed function)).

Claims 2, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cerasoli, et al., U.S. Publication No. 2009/0093747 (hereinafter "Cerasoli") in view of O'Mahony, et al., U.S. Publication No. 2006/0009727 (hereinafter "O'Mahony") and Levin, et al., U.S. Publication No. 2002/0187069 (hereinafter "Levin") as applied to Claim 1 above, and further in view of O'Mahony, U.S. Publication No. 2006/0122552 (hereinafter "O2").
Applicants' claims are directed towards a device.
Regarding Claims 2, 5-7, and 12, the combination of Cerasoli, O'Mahony, and Levin discloses the portable ultrafiltration device according to Claim 1, wherein the peristaltic pump, the electronic safety block, the ultrafiltration pressure sensor and the solenoid valve are connected and controlled by an intelligent central unit (Cerasoli, Pr64,73; O'Mahony, Pr42,73,74,75,77; Levin, Pr26,67,75) except the intelligent central unit powered by a rechargeable battery.
O2 also relates to a blood ultrafiltration device and discloses the intelligent central unit powered by a rechargeable battery (Pr63).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the ultrafiltration device disclosed by Cerasoli, O'Mahony, and Levin with the rechargeable battery disclosed by O2 because, according to O2, the battery can be charged separate from the ultrafiltration device which "reduces the electrical circuitry required during operation and minimizes power consumption and space requirements" (Pr63).
Additional Disclosures Included:  Claim 5: wherein the intelligent central unit operates the solenoid valve to stop an ultrafiltration procedure at any time and at a user request (O'Mahony, Pr19,77,83; Levin, Pr2,74; see also 112(b) analysis).  Claims 6, 12: wherein the intelligent central unit indicates to a user a time of an end of a treatment, with a visual or audible alarm (O'Mahony, P77,78 (note use of audible and visual alarms for various operating conditions); Levin, Pr74,76 (note use of alarms); see also 112(b) analysis).  Claim 7: wherein the electronic safety block consists of a venous pressure sensor (O'Mahony, Fig. 2a, item 109, Pr39; Levin, Fig. 4, item 154, Pr72) which transmits .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779